DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 7/22/2022 has been entered. Claims 1, 3-4, 7, and 15-20 remain pending in the application. 
Applicants amendments to the drawings have overcome the objections previously set forth in the Ex Parte Quayle Action mailed 6/1/2022.
Applicant has amended the abstract and claims as proposed by the Examiner in the Ex Parte Quayle Action mailed 6/1/2022. 
Allowable Subject Matter
Claims 1, 3-4, 7, and 15-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an implantable medicament delivery system as claimed in claim 1 wherein said rotation orientation of each micro-hook of said plurality of micro-hooks is aligned in said flat configuration so as to only engage a smooth peritoneal surface by rotation of said porous casing in a single direction and to remain movable along the peritoneal surface until said rotation in said single direction.
Lee (U.S. PG publication 20100152704) discloses an implantable medicament delivery system (figure 2A-2C, item 20) comprising a medicament reservoir (figure 2C, item 28), porous casing (figure 2A, item 22 and 24), and a substantially flat or planar configuration as shown in figure 2B. A second embodiment of Lee taught tissue attachment means comprised of a plurality of micro- hooks (figure 1B, item 16). A rotation orientation of each micro-hook of said plurality of micro-hooks of Lee is not aligned in said flat configuration so as to only engage a smooth peritoneal surface by rotation of said porous casing in a single direction and to remain movable along the peritoneal surface until said rotation in said single direction. Therefore Lee fails to disclose all limitations of claim 1. Additionally a motivation does not appear to be present to modify the micro-hooks of Lee to have the rotation orientation of each micro-hook of said plurality of micro-hooks aligned in said flat configuration so as to only engage a smooth peritoneal surface by rotation of said porous casing in a single direction and to remain movable along the peritoneal surface until said rotation in said single direction. Accordingly claim 1 is allowed.
Dependent claims 3-4, 7, and 15-20 are allowed by virtue of being dependent upon allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783